Name: Commission Decision of 17 March 1994 amending Decision 93/484/EEC adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  trade policy;  cooperation policy
 Date Published: 1994-03-25

 Avis juridique important|31994D0177Commission Decision of 17 March 1994 amending Decision 93/484/EEC adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 082 , 25/03/1994 P. 0037 - 0038COMMISSION DECISION of 17 March 1994 amending Decision 93/484/EEC adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community (94/177/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), and in particular Articles 1 and 6 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as amended by Regulation (EC) No 3528/93 (3), and in particular Article 3 (4) and Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3149/92 (4), as last amended by Regulation (EEC) No 2826/93 (5), lays down detailed rules for the supply of food from intervention stocks for the benenfit of the most deprived persons in the Community; Whereas by Decision 93/484/EEC (6), the Commission adopted the plan allocating resources to the Member States for the 1994 budget year; Whereas the budgetary authority increased the appropriations available for supply programmes for the 1994 budget year; Whereas , therefore, the increase should be allocated among the Member States; Whereas, to ensure optimum use of the additional appropriations, it is necessary to take account of the actual use made of resources in 1991, 1992 and 1993; whereas Decision 93/484/EEC should therefore be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The Decision 93/484/EEC is hereby amended as follows: 1. Article 2 is replaced by the following: 'Article 2 Subject to a limit of ECU 2 846 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 3 100 tonnes of common wheat, - 300 tonnes of milk powder, - 330 tonnes of butter, - 600 tonnes of beef.'; 2. Article 4 is replaced by the following: 'Article 4 Subject to a limit of ECU 14 100 000, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 4 000 tonnes of beef.'; 3. Article 5 is replaced by the following: 'Article 5 Subject to a limit of ECU 41 592 500, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 30 000 tonnes of durum wheat, - 6 000 tonnes of butter, - 7 000 tonnes of beef, - 4 500 tonnes of olive oil.'; 4. Article 6 is replaced by the following: 'Article 6 Subject to a limit of ECU 33 556 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 5 000 tonnes of common wheat, - 8 500 tonnes of durum wheat, - 1 500 tonnes of butter, - 6 000 tonnes of beef, - 2 000 tonnes of rice, - 7 500 tonnes of milk powder.'; 5. Article 7 is replaced by the following: 'Article 7 Subject to a limit of ECU 5 405 000 the following quantities of produce be withdrawn from intervention for distribution in Ireland: - 40 tonnes of butter, - 1 450 tonnes of beef.'; 6. Article 8 is replaced by the following: 'Article 8 Subject to a limit of ECU 28 785 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 5 000 tonnes of common wheat, - 15 000 tonnes of durum wheat, - 1 500 tonnes of rice, - 1 350 tonnes of butter, - 7 300 tonnes of beef, - 3 000 tonnes of olive oil, - 1 300 tonnes of cheese (grana padano), - 1 000 tonnes of cheese (parmigiano reggiano).'; 7. Article 11 is replaced by the following: 'Article 11 Subject to a limit of ECU 12 265 000, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 1 850 tonnes of common wheat, - 1 850 tonnes of durum wheat, - 1 200 tonnes of rice, - 1 300 tonnes of butter, - 2 500 tonnes of beef, - 1 500 tonnes of olive oil, - 1 000 tonnes of milk powder.'; 8. Article 12 is replaced by the following: 'Article 12 Subject to a limit of ECU 29 372 500, the following quantities of produce may be withdrawn from intervention for distribution in the United Kingdom: - 7 100 tonnes of beef.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 1. (3) OJ No L 320, 22. 12. 1993, p. 32. (4) OJ No L 313, 30. 10. 1992, p. 50. (5) OJ No L 258, 16. 10. 1993, p. 11. (6) OJ No L 227, 8. 9. 1993, p. 19.